Citation Nr: 0116362	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  95-05 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
degeneration.

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 for a period of convalescence following July 
1994 surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel





INTRODUCTION

The veteran had active military service from May to June of 
1976.  This appeal arises from an August 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.


REMAND

In April 2001, the veteran was notified of a Board of 
Veterans' Appeals (Board) teleconference hearing scheduled 
for May 19, 2001.  The notification letter was sent to the 
veteran's sister's address in Seattle (which had been 
provided to VA by the veteran as a mailing address).  In a 
May 2001 statement, the veteran advised the Board that his 
actual residence was now in Yakima, and reported that he did 
not receive notification of the May 2001 hearing.  He 
additionally requested that a local hearing with a Decision 
Review Officer (DRO) at the RO be scheduled.

The veteran's request for a hearing before a DRO effectively 
represents that he has new evidence to present, and that he 
does not waive RO consideration of this evidence.  Under the 
Board's rules of practice, any pertinent evidence submitted 
by the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case unless this procedural right is waived.  
38 C.F.R. § 20.1304(c).  See also, 38 C.F.R. §§ 19.9, 19.31, 
19.37 (1999).

Accordingly, the veteran's case is REMANDED for completion of 
the following:

The RO should schedule a hearing before a 
Decision Review Officer to receive the 
veteran's testimony on any matter which 
may be material to an issue raised in 
this appeal, or any issue on which an 
appeal may be perfected prior to the date 
of the hearing.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Then, the claims file should be returned to the Board for 
completion of its appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


